Title: Pardon for Isaac Newson, 6 June 1816
From: Madison, James
To: 


        
          [6 June 1816]
        
        Whereas sentence of death was passed by a General Court Martial, duly convened at the Marine Barracks in the City of Washington, in the month of May last, upon a certain Isaac Newson, a Private in the Marine Corps, who was convicted of desertion from the said corps, which sentence has been regularly approved and ratified; and whereas it has been represented to me that this is the first offence of the kind of which the said Newson has been guilty; and it is hoped that a pardon of it at this time will cause the said Newson to be of a better conduct in future: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and from other good causes recommending the said Newson to mercy on the part of the Executive, do hereby grant to the said Isaac Newson a full, free and entire pardon for the offence aforesaid, and the Judgment of the court thereupon, fully, freely and entirely pardoning the said Isaac Newson, and remitting and releasing all pains and penalties by him incurred by reason of the Premises.
        In Testimony whereof I have caused the seal of the United States to be affixed to these presents, and have signed the same with my hand. Done at the City of Washington this sixth day of June, Anno Domini, one thousand, eight hundred and sixteen, and of the United States’s Independence the fortieth.
        
          James MadisonBy the PresidentJas. Monroe.
        
      